DETAILED ACTION
Notices to Applicant
This communication is a Final Office Action on the merits. Claims 1-11 as filed 04/20/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 10 each recite the limitation “wherein the rank order correlation is a nonparametric measure of the strength and direction of association that exists between the variables.” The present Application Specification is silent as to this particular limitation as recited. Accordingly, independent claims 1 and 10, as well as dependent claims 2-9 and 11, are rejected for failing to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the allocating additional resources” and “the additional resources” in Lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the action" In Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1-9 and 11 are drawn to a method for collecting, analyzing, generating patient data, which is within the four statutory categories (i.e. method). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites receiving, […], variables of patient health data for a patient; determining, […], a rank order correlation of the variables with a likelihood of an adverse health outcome, […]; determining, […], a risk score for the patient based on the rank order correlation; sorting, […], a patient group based on the risk score for each patient in the patient group; lower, […], a timeframe to a lowered timeframe on a timer for allocating healthcare resources a chart for the patient, in response to the risk score for the patient being higher than other risk scores for other patients in the patient group; and setting, […], the timer for the lowered timeframe, in response to the allocating the healthcare resources.
The limitations of collecting, analyzing, and generating patient data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “a computer” language, collecting variables of patient health data for a patient, analyzing the patient data to determine a rank order of the variables with an adverse health outcome and a risk score for the patient, sorting the patients of a patient panel by risk scores, and determining an amount on a timer for a patient based on the analysis of the patient data, and resetting the timer when an action is performed by a provider in the context of this claim encompasses the user manually collecting, analyzing, and generating patient data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “by a computer,” to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., computer (Application Specification [0051]) (computer program instructions may be loaded on a general-purpose computer). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a computer” to perform the collecting, analyzing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (Application Specification [0051]) (computer program instructions may be loaded on a general-purpose computer). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-9 and 11 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating patient data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the dependent claims are rejected under 35 U.S.C. § 101.
Claim 10 is drawn to a system for collecting, analyzing, generating patient data, which is within the four statutory categories (i.e. machine). 
Independent Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 recites […]  receiving, […], variables of patient health data for a patient; determining, […], a rank order correlation of the variables with a likelihood of an adverse health outcome, […]; determining, […], a risk score for the patient based on the rank order correlation; sorting, […], a patient group based on the risk score for each patient in the patient group; lowering, […], a timeframe to a lowered timeframe on a timer for allocating healthcare resources for the patient, in response to the risk score for the patient being higher than other risk scores for other patients in the patient group; and setting, […], the timer for the lowered timeframe, in response to the allocating the healthcare resources.
The limitations of collecting, analyzing, and generating patient data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” and “a tangible, non-transitory memory,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “a processor,” and “a tangible, non-transitory memory,” language, collecting variables of patient health data for a patient, analyzing the patient data to determine a rank order of the variables with an adverse health outcome and a risk score for the patient, sorting the patients of a patient panel by risk scores, and determining an amount on a timer for a patient based on the analysis of the patient data, and resetting the timer when an action is performed by a provider in the context of this claim encompasses the user manually collecting, analyzing, and generating patient data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a processor,” and “a tangible, non-transitory memory,” to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a processor and a tangible, non-transitory computer readable memory (Application Specification [0047], [0051], [0055]) (one or more microprocessors or other control devices and tangible computer-readable carrier, such as a magnetic or optical memory or a magnetic or optical disk). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a processor,” and “a tangible, non-transitory memory,” to perform the collecting, analyzing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a processor and a tangible, non-transitory computer readable memory (Application Specification [0047], [0051], [0055]) (one or more microprocessors or other control devices and tangible computer-readable carrier, such as a magnetic or optical memory or a magnetic or optical disk). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. 2020/0242566 A1 (hereinafter “Agarwal et al.”) in view of U.S. Patent Application Pub. No. No. 2020/0256878 A1 (hereinafter “Dart et al.”) and U.S. Patent Application Pub. No. 2015/0254956 A1 (hereinafter “Shen et al.”). 
RE: Claim 1 (Currently Amended) Agarwal et al. teaches the claimed: 
1. (Currently Amended) A method comprising: receiving, by a computer, variables of patient health data for a patient ((Agarwal et al., [0011], [0115]) (determine variables related to the patient based on historical and sensor data; hardware with associated instructions for example software stored on a non-transitory computer readable medium and processor capable of executing functions)); […]
determining, by the computer, a risk score for the patient […] ((Agarwal et al., [0006]) (determining the priority score for a patient includes estimating a probability of a predetermined event to determine the risk score for the patient));  
sorting, by the computer, a patient group group ((Agarwal et al., [0013]) (altering the risk score based on patient based parameters to determine a priority score of the patient, and comparing the priority score of the patient to priority scores of the other patients and assigning a rank to the patient based on the comparison of the priority score of the patient to the priority scores of the other patients));
lowering to a lowered timeframe […] for allocating healthcare resources group ((Agarwal et al., [0050]) (the rank of the patient is assigned based on an ascending or descending order of the patient on a prioritization list and patient is provided a rank accordingly; where the amount of time since a previous appointment, visit, or measurement i.e. an allocation of healthcare resources, is a variable, each patient on the list has their priority score recalculated after a predetermined interval)).
Agarwal et al. fails to explicitly teach, but Dart et al teaches the claimed: 
determining, by the computer, a rank order correlation of the variables with a likelihood of an adverse health outcome, wherein the rank order correlation is a nonparametric measure of the strength and direction of association that exists between the variables; […] a risk […] for a patient based on the rank order correlation. ((Dart et al. [0129], [0266]) (risk stratification of major adverse cardiovascular events; the association between MIF level and other continuous variables (e.g. biomarkers, LVEF) was tested by Spearman’s rank order correlation)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the rank order correlation of variables for risk stratification of a major adverse medical event as taught by Dart et al. within the method and system for patient prioritization as taught by Agarwal with the motivation of providing new and improved methods for prognosis through early risk stratification with high risk of major adverse cardiovascular events for providing critical allocation of healthcare resources (Dart et al. at [0004], [0006]). 
Agarwal et al. and Dart et al. fail to explicitly teach, but Shen et al. teaches the claimed: 
a timer for allocating healthcare resources setting for the lowered timeframe, in response to the allocating the healthcare resource ((Shen et al., [0146], [0158) (the system assigns a timer to each body region, wherein time thresholds for providing alerts and notifications to staff can be programmed into the monitoring system; a body region timer, wherein the rate at which the timer counts up/down can vary depending on virtually any care-related parameter, such as patient risk level, health status of patient, etc. i.e. )
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the timer for ensuring caregiver attention to a patient based on patient risk level and health status of the patient as taught by Shen et al. within the method and system for patient prioritization as taught by Agarwal and the rank order correlation of variables for risk stratification of a major adverse medical event as taught by Dart et al. with the motivation of providing new and improved methods for allowing caregivers to focus their attention on those who need it most, while at the same time ensuring that no patient is neglected (Shen et al., at [0008])). 
RE: Claim 2 (Original) Agarwal et al., Dart et al., and Shen et al. teach the claimed: 
2. The method of claim 1, wherein the variables include at least one of patient diagnoses, vital signs or lab values ((Agarwal et al., [0013]) (prioritizing patients for clinical management includes monitoring pulmonary artery pressure with a sensor to detect pulmonary artery pressure data i.e. vital signs)).
RE: Claim 3 (Original) Agarwal et al., Dart et al., and Shen et al. teach the claimed: 
3. The method of claim 1, wherein the adverse health outcome comprises at least one of hospitalization within a time period, a fall sustained by a patient within a time period, or the death of a patient  ((Agarwal et al., [0013]) (prioritizing patients for clinical management includes monitoring pulmonary artery pressure with a sensor, i.e. a variable related to the patient, to detect pulmonary artery pressure data, and estimating the probability a patient will have a heart failure event during a predetermined period and includes determining a risk score for the patient based on the probability the patient will have the heart failure event during a predetermined period; patients are provided with a risk score related to the probability or likelihood the patient will have a heart failure (HF) that will require hospitalization within a given period)).
RE: Claim 5 (Currently Amended) Agarwal et al., Dart et al., and Shen et al. teach the claimed: 
5. The method of claim 1, further comprising associating, by the computer, the timer with [[the]] a chart for each patient in the patient group ((Shen et al., [0143]) (the tern period may change based on the patient’s risk of developing a pressure ulcer, which can be a value automatically extracted from a medical record i.e. a cart associated with each patient)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the timer utilizing data automatically extracted from a patient medical record as taught by Shen et al. within the method and system for patient prioritization as taught by Agarwal and the rank order correlation of variables for risk stratification of a major adverse medical event as taught by Dart et al. with the motivation of providing new and improved methods for allowing caregivers to focus their attention on those who need it most, while at the same time ensuring that no patient is neglected (Shen et al., at [0008])). 
RE: Claim 6 (Currently Amended) Agarwal et al., Dart et al., and Shen et al. teach the claimed:
6. The method of claim 1, wherein the allocating additional resources includes the additional resources at least one of opening [[the]] a chart, viewing a lab value, documenting a finding or documenting an encounter with the patient ((Shen et al., [0172]) (caregiver-assisted turns can be manually entered into the system or noted in the system by interacting with the patient sensor, or by separately documenting caregiver-assisted turns in a logbook or other electronic medical record)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the documenting of an a caregiver-assisted turn i.e. an encounter with the patient as taught by Shen et al. within the method and system for patient prioritization as taught by Agarwal and the rank order correlation of variables for risk stratification of a major adverse medical event as taught by Dart et al. with the motivation of providing new and improved methods for allowing caregivers to focus their attention on those who need it most, while at the same time ensuring that no patient is neglected (Shen et al., at [0008])). 
RE: Claim 7 (Original) Agarwal et al., Dart et al., and Shen et al. teach the claimed:
7. The method of claim 1, wherein the action depends on at least one of the medical provider or organizational preference ((Shen et al., [0158]) (the rate at which the time counts depends on care-related parameters such as caregiver staffing rations and location of the hospital, etc.)).  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the documenting of an a caregiver-assisted turn i.e. an encounter with the patient as taught by Shen et al. within the method and system for patient prioritization as taught by Agarwal and the rank order correlation of variables for risk stratification of a major adverse medical event as taught by Dart et al. with the motivation of providing new and improved methods for allowing caregivers to focus their attention on those who need it most, while at the same time ensuring that no patient is neglected (Shen et al., at [0008])). 
RE: Claim 8 (Currently Amended) Agarwal et al., Dart et al., and Shen et al. teach the claimed:
8. The method of claim 1, further comprising queuing, by the computer, [[the]] a chart higher in a queue, in response to the risk score for the patient being higher than other risk scores for other patients in the patient group ((Agarwal et al., [0050]) (the rank of the patient is assigned based on an ascending or descending order of the patient on a prioritization list and patient is provided a rank accordingly)).
RE: Claim 10 (Currently Amended) Agarwal et al. teaches the claimed: 
10. (Currently Amended) A system comprising: a processor; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: receiving, by the processor, variables of patient health data for a patient ((Agarwal et al., [0011], [0115]) (determine variables related to the patient based on historical and sensor data; hardware with associated instructions for example software stored on a non-transitory computer readable medium and processor capable of executing functions)); […]
determining, by the processor, a risk score for the patient […] ((Agarwal et al., [0006]) (determining the priority score for a patient includes estimating a probability of a predetermined event to determine the risk score for the patient));  ; 
sorting, by the processor, a patient group group ((Agarwal et al., [0013]) (altering the risk score based on patient based parameters to determine a priority score of the patient, and comparing the priority score of the patient to priority scores of the other patients and assigning a rank to the patient based on the comparison of the priority score of the patient to the priority scores of the other patients));
lowering to a lowered timeframe […] for allocating healthcare resources group ((Agarwal et al., [0050]) (the rank of the patient is assigned based on an ascending or descending order of the patient on a prioritization list and patient is provided a rank accordingly; where the amount of time since a previous appointment, visit, or measurement i.e. an allocation of healthcare resources, is a variable, each patient on the list has their priority score recalculated after a predetermined interval)).
Agarwal et al. fails to explicitly teach, but Dart et al teaches the claimed: 
determining, by the processor, a rank order correlation of the variables with a likelihood of an adverse health outcome, wherein the rank order correlation is a nonparametric measure of the strength and direction of association that exists between the variables […] a risk […] for a patient based on the rank order correlation.  ((Dart et al. [0129], [0266]) (risk stratification of major adverse cardiovascular events; the association between MIF level and other continuous variables (e.g. biomarkers, LVEF) was tested by Spearman’s rank order correlation)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the rank order correlation of variables for risk stratification of a major adverse medical event as taught by Dart et al. within the method and system for patient prioritization as taught by Agarwal with the motivation of providing new and improved methods for prognosis through early risk stratification with high risk of major adverse cardiovascular events for providing critical allocation of healthcare resources (Dart et al. at [0004], [0006]). 
Agarwal et al. and Dart et al. fail to explicitly teach, but Shen et al. teaches the claimed: 
a timer for allocating healthcare resources setting for the lowered timeframe, in response to the allocating the healthcare resource ((Shen et al., [0146], [0158) (the system assigns a timer to each body region, wherein time thresholds for providing alerts and notifications to staff can be programmed into the monitoring system; a body region timer, wherein the rate at which the timer counts up/down can vary depending on virtually any care-related parameter, such as patient risk level, health status of patient, etc. i.e. 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the timer for ensuring caregiver attention to a patient based on patient risk level and health status of the patient as taught by Shen et al. within the method and system for patient prioritization as taught by Agarwal and the rank order correlation of variables for risk stratification of a major adverse medical event as taught by Dart et al. with the motivation of providing new and improved methods for allowing caregivers to focus their attention on those who need it most, while at the same time ensuring that no patient is neglected (Shen et al., at [0008])). 
RE: Claim 11 (New) Agarwal et al., Dart et al., and Shen et al. teach the claimed:
The method of claim 1, further comprising periodically updating, by the computer the rank order correlation ((Agarwal et al., [0050]) (each patient on the list has their priority score recalculated after a predetermined interval)). 
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. 2020/0242566 A1 (hereinafter “Agarwal et al.”) in view of U.S. Patent Application Pub. No. No. 2020/0256878 A1 (hereinafter “Dart et al.”) and U.S. Patent Application Pub. No. 2015/0254956 A1 (hereinafter “Shen et al.”), and further in view of U.S. Patent Application Pub. No. 2014/0108044 A1 (hereinafter “Reddy et al.”).
RE: Claim 4 (Original) Agarwal et al., Dart et al., and Shen et al. teach the claimed:
4. The method of claim 1, 
Agarwal et al., Dart et al., and Shen et al. fail to explicitly teach, but Reddy et al. teaches the claimed: 
wherein the risk score is based on (Patient Diagnosis Codes * Patient Diagnosis Codes Correlation with adverse health outcome) + (Patient Lab Values * Patient Lab Values Correlation with adverse health outcome) + (Patient Vitals * Patient Vitals Correlation with adverse health outcome) ((Reddy et al., [0040]-[0050]. [0058], [0061], Fig 3) (obtaining patient information such as vitals, lab results, diagnosis codes, etc.; predetermined disease models are applied to the clinical data related to calculate a health risk score; the health risk score is calculated by the sum total of the calculated values comparing diagnosis of a condition by a correlation value of the condition for a patient e.g. diabetes, the lab values of the patient by a correlation value of the lab value e.g. LDL-C, and the vitals of the patient by a correlation value of the vitals e.g. blood pressure)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine risk score assessment algorithm as taught by Reddy et al. within the method and system for patient prioritization as taught by Agarwal, the rank order correlation of variables for risk stratification of a major adverse medical event as taught by Dart et al., the timer for ensuring caregiver attention to a patient based on patient risk level and health status of the patient as taught by Shen et al. with the motivation of slowing the growth in healthcare spending (Reddy et al. at [0002]). 
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. 2020/0242566 A1 (hereinafter “Agarwal et al.”) in view of U.S. Patent Application Pub. No. No. 2020/0256878 A1 (hereinafter “Dart et al.”) and U.S. Patent Application Pub. No. 2015/0254956 A1 (hereinafter “Shen et al.”), and further in view of U.S. Patent Application Pub. No. 2015/0066521 A1 (hereinafter “Buckley et al.”).
RE: Claim 9 (Original) Agarwal et al., Dart et al., and Shen et al. teach the claimed:
9. The method of claim 1, 
Agarwal et al., Dart et al., and Shen et al. fail to explicitly teach, but Buckley et al. teaches the claimed:
further comprising notifying, by the computer, the provider in response to the timer being at a predetermined time ((Buckley et al., [0012]) (a patient length of stay includes a timer to alert the clinician if a threshold has been exceeded for the patient)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the timer alert for a clinician when it exceeds a threshold as taught by Buckley et al. within the method and system for patient prioritization as taught by Agarwal, the rank order correlation of variables for risk stratification of a major adverse medical event as taught by Dart et al., the timer for ensuring caregiver attention to a patient based on patient risk level and health status of the patient as taught by Shen et al. with the motivation of efficiently and timely discharge patients and reducing length of stays (Buckley et al. at [0001]). 
Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 04/20/2022. 
In the remarks, Applicant argues in substance that: 
Regarding the 101 rejection of claims 1-11, Applicant argues that claims 1-11 recite patent eligible subject matter, analogous to Examples 42 and 34 of the 2019 PEG; and
Regarding the 103 rejection of claims 1-11, Applicant argues that the previously cited prior art fails to teach
In response to Applicant’s argument that (a) regarding the 101 rejection of claims 1-11, Examiner respectfully disagrees. 
As per Examples 34 and 42, Example 34 recites a specific combination of addition elements that results in inventive concept in content filtering significantly more than the abstract idea and does not recite well-understood, routine, or conventional activity. Example 42 recites a specific combination of additional elements that integrate the claim as a whole into a practical application by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Turning to the instant claims, independent claims 1 and 10 each recite limitations for collecting, analyzing, and generating patient data, which as recited, is not analogous to either the above Examples 34 and 42. The instant claims use generic computer components as a tool to merely perform the limitations collecting patient data, analyzing the patient data to determine a rank order correlation of variables with adverse health outcomes and determining an associated patient risk score, and generating a timer for allocating healthcare resources based on the analysis. See MPEP 2106.05(f). In this way, the instant claims fail to integrate the additional elements into a practical application and fail to recite significantly more than the abstract idea, but rather, the instant claims merely apply the abstract idea of a Mental Process to generic computer components. 
Accordingly, Examiner respectfully maintains the 101 rejection of claims 1-11 for at least these reasons and as applied in the above Office Action. 
In response to Applicant’s argument that (b) regarding the 103 rejection of claims 1-11, Examiner respectfully submits new and amended recitations and citations in light of the amendments to claims 1-11. First, Applicant argues that previously cited Agarwal fails to disclose the “rank order correlation” limitation. Applicant’s arguments with respect to the “rank order correlation” limitation has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits newly cited reference Dart et al. teaches this limitation. 
Second, Applicant argues that Agarwal does not assign a risk score and rank based on the risk score and does not associate a time to such score and rank. Examiner respectfully disagrees. Agarwal discloses altering the risk score based on patient based parameters to determine a priority score of the patient, and comparing the priority score of the patient to priority scores of the other patients and assigning a rank to the patient based on the comparison of the priority score of the patient to the priority scores of the other patients See Agarwal at ]0013]. Further, the rank of the patient is assigned based on an ascending or descending order of the patient on a prioritization list and patient is provided a rank accordingly, and wherein the amount of time since a previous appointment, visit, or measurement, i.e. an allocation of healthcare resources, is a variable, each patient on the list has their priority score is recalculated after a predetermined interval. See Id. at [0050]. 
Third, Applicant argues that Agarwal and previously cited Zhang fail to teach the associated timer functionality in relation to the determined patient risk. Applicant’s arguments with respect to the “timer” limitation has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits newly cited reference Shen et al. teaches this limitation, in obvious combination with Agarwal and Dart et al. Agarwal discloses ascending or descending the order of patient priority, i.e. a timeframe for an allocation of resources, based on patient risk. 
	Accordingly, Examiner respectfully maintains the 103 rejection of claims 1-11 for at least these reasons and as applied in the above Office Action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2021/0193324 A1 teaches weighing parameters of patient information to generate patient scores according to their risk (Abstract). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626